Citation Nr: 1416177	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-49 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating for a psychiatric disability in excess of 30 percent. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from May 1981 to June 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the VA Form 9, the Veteran requested a Board hearing at a local VA office.  While he noted that he cannot travel to Nashville or Washington due to his anxiety symptoms, he underlined pre-printed language addressing "other options."  In June 2012 written argument, the Veteran's representative reiterated that the Veteran "elected to have a hearing with a BVA Law Judge."  Written argument from the Veteran's representative in January 2013 incorrectly states that the Veteran elected not to have a hearing on the VA Form 9.  However, the representative also asserted that the Veteran later submitted a statement requesting a hearing via videoconference with a "BVA Law Judge."  The VA Form 8 certifying the appeal to the Board correctly notes that a hearing was requested but that a transcript was not in the claims file.  The reason given was "BVA Travel Board Hearing Requested."  A check of the Veterans Appeals Control and Locator System (VACOLS) reveals that a hearing request has never been entered.  The Board concludes that there has been administrative error in processing the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

A videoconference or Travel Board hearing should be scheduled in accordance with the Veteran's preference and the docket number of his appeal.  The Veteran should be notified of the time and place to report for the scheduled hearing.  Please consider the Veteran's request for options in delivering his testimony in light of the symptoms of his service connection disability.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


